MEMORANDUM **
In these consolidated petitions, Muthanna Saleh Hussein Al-Omaisi, a native and citizen of Yemen, seeks review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of withholding of removal (No. 04-75028) and the BIA’s denial of his motion to remand based on his marriage to a United States citizen (No. 04-76254). We have jurisdiction under 8 U.S.C. § 1252. We deny both petitions for review.
We review for substantial evidence the denial of an application for withholding of removal and will reverse the agency’s determination only if the evidence compels such a result. Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir.2001). Substantial evidence supports the agency’s conclusion that the neighboring tribe’s threats against Al-Omaisi and his family arose as a result of the tribe’s thwarted efforts to buy his family’s land and bore no nexus to a protected ground. See id. at 865-66.
The BIA’s denial of a motion to remand is reviewed for abuse of discretion. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Because Al-Omaisi failed to produce clear and convincing evidence indicating his marriage was bona fide, the *695BIA did not abuse its discretion in denying the motion to remand. See id. at 994.
Al-Omaisi’s remaining contentions are without merit.
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.